DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 11/23/21 is acknowledged.
Claims 8-20 and 25 are canceled.
Claims 1-7, 21-24 and 26-30 are pending and examined.
Claim 1 recites a combination of an aqueous Angelica acutiloba root extract, a supercritical CO2 Salicornia herbacea extract, niacinamide, vegetable amino acids from navy bean extract, and hydrolyzed pearl extract.
Claim 30 depends from claim 1 and recites “an effective amount of: the aqueous Angelica acutiloba root extract to reduce tyrosinase activity in the skin to whiten the skin and optionally reduce interleukin-6 (IL-6) activity in skin to reduce skin inflammation; the niacinamide to reduce melanin production in melanocytes; the vegetable amino acids from navy bean extract to reduce tyrosinase activity and reduce
melanin production in melanocytes; and the hydrolyzed pearl extract to inhibit matrix metalloprotease-9 (MMP-9)”. 
The following rejection from the previous is maintained:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-5, 7, 21-24, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of 200KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION), Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), Ahn Gi et al (KR100860605B1, machine translation provided by ESPACENET) and Florence et al (US20130156873) and Deng et al (EP3269356A1).


Ekoshi teaches an external preparation useful as a cosmetic or external quasi-drug, showing improved whitening effects and preventing effects on stain and freckle, comprising tincture of Angelica acutiloba Kitagawa as an active ingredient (Abstract). Said tincture is obtained by blanching and drying powdered roots of angelica (Angelica @ acutiloba @ Kitagawa) or a closely related plant (0001).
With respect to the limitation of “aqueous extract of Angelica acutiloba”, Ekoshi teaches an ethanol extract (abstract) and not an aqueous extract, as claimed. 
Additionally, Coreana teaches a cosmetic preparation comprising glycyrrhiza glabra, Cervus elaphus, Lycium chinensis and Angelica acutiloba as effective ingredients, in an amount of 0.0001 to 10 wt%, for promoting collagen biosynthesis, fibroblast proliferation, and skin moisturization and preventing aging of skin (abstract-purpose). Coreana teaches that the composition can be in the form of a cosmetic solution, gel, cream, lotion etc (abstract). Coreana teaches that the extraction of the above can be made through various methods, preferably, water, though Coreana also 
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an aqueous extract of Angelica acutiloba, instead of an ethanol extract of Angelica acutiloba in the teachings of Ekoshi. One of an ordinary skill in the art would have been motivated to employ aqueous extracts of Angelica acutiloba because Coreana teaches an equivalence of water and ethanol in preparing herbal extracts and further teaches aqueous extracts of the same are highly effective in providing anti-aging cosmetic effects such as cell proliferation in skin fibroblast, skin keratinocyte and collagen synthesis.
Ekoshi and Coreana do not teach the instant claimed a supercritical carbon dioxide extract of Salicornia herbacea.
Kim et al teaches a preparation method of an extract of Salicornia herbacea having highly effective antioxidant and antimicrobial activity, wherein the extraction process involves employing supercritical carbon dioxide (Abstract; paragraphs 1, 2, 0010). In particular, Kim et al teaches that the supercritical carbon dioxide Salicornia herbacea is effective as a skin-whitening agent [0061]. Kim et al teaches that the free radicals damage the skin cellular components leading to skin damage, causes skin 2 extraction is a fast and a selective extraction method that is of low cost, non-toxic and eco-friendly method [0009]. The extraction method with supercritical CO2 is described in [paragraphs 12-31]. 
Regarding claim 7, Ekoshi teaches that the external preparation is used in the form of an ordinary cosmetic such as lotion, pack milky lotion, cream, etc., or in the form of external quasi-drug such as ointment, lotion, liniment, emulsion (Abstract). Kim et al also teaches the topical skin preparation composition be prepared in various forms, for example emulsions, lotions, creams (water-in-oil, water-in-oil, multiphase), solutions, suspensions (anhydrous and aqueous), anhydrous products (Oil and glycol based), gels, masks, packs, powders and the like formulations (paragraph 29). 
 Kim et al teaches a composition comprising supercritical CO2 extract of Salicornia herbacea in the form of lotion, cream, gel, emulsion etc [ para 68] and thus meet instant claim 7 limitation. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to formulate the compositions as above to be an emulsion, lotion, cream, etc., because such was contemplated by both references Ekoshi and Kim. Therefore, it would have been within the purview of a skilled artisan to prepare a known skin care composition (skin whitening composition) in any suitable skin care formulation such as a gel, cream or a lotion with an expectation to yield predictable results.
 niacinamide (claim 1) and 0.001 to 1% niacinamide by weight of the composition (claim 2 and 21).
Ahn Gi et al (‘605B1) teach a cosmetic composition containing pinus strobus bark extract and niacinamide as active ingredients for skin whitening and antioxidant (Abstract), comprising from 0.005 to 50.0% by weight of niacinamide (claim1). Ahn describes that niacinamide reduces pigmentation of skin by inhibiting melanosomes (page 4) and provides a synergistic effect (pages 7 & 10) when combined with other skin whitening substances such as pine bark extract (inhibits tyrosinase). 
Ekoshi, Kim et al and Coreana fail to teach the claimed sodium ascorbyl phosphate and/or ascorbyl glucoside, the amounts of 0.001 to 2% sodium ascorbyl phosphate and/or ascorbyl glucoside by weight of the composition, 0.001 to 1% vegetable amino acids from navy bean by weight of the composition, and 0.001 to 1% hydrolyzed pearl extract by weight of the composition, instant claims 4, 23, 24 and 26.  
Florence et al teach a composition and methods for whitening skin or for evening of skin tone comprising dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (Abstract). Said composition includes 1 to 5% w/w of dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (claim 20). Said composition can also include 1.0% to 3.0% by weight of ascorbyl glucoside (0015), and thus meet instant claims 3-4 and 23. 
Florence et al do not teach the limitation 0.001 to 1% hydrolyzed pearl extract by weight of the composition and thus meet claims 24 and 26.
Deng et al teach a cosmetic composition for whitening skin comprising pearl powder, glycyrrhiza glabra aqueous solution; hydrolyzed conchiolin protein and pea extract (Abstract). Comprising 0 to 30% pearl powder and 0 to 10 % pearl extract. 
Florence et al teach ascorbyl glucoside as a skin-lightening agent (0086). Florence also specifically teach that this composition can inhibit melanogenesis in a skin cell, inhibiting tyrosinase or tyrosinase synthesis in a skin cell, or inhibiting melanin transport to keratinocytes in a skin cell (0016). Deng et al specifically teach pearl powder can inhibit the activity of tyrosinase remarkably (0016) and the pearl extract and its amino acids can promote the growth of skin cells, inhibit tyrosinase from promoting the formation of melanin activity (0017).
None of the above cited references i.e., Ekoshi, Cornea, Kim, Ahn, Florence or Deng alone teach the claimed combination of Angelica acutiloba root extract, supercritical CO2 Salicornia herbacea extract, niacinamide, vegetable amino acids from navy bean extract and hydrolyzed pearl extract.
However, each of the references teach the skin care composition for achieving the same result i.e., for skin whitening, anti-aging effects, skin tone, promoting collagen biosynthesis, fibroblast proliferation, skin moisturizing and preventing skin damage from oxygen free radicals, thus constituting analogous art. Further, Ahn teaches combination of skin care active agents for skin whitening i.e., niacinamide and pinus strobus, for providing synergistic effects. Hence, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine known skin care components to form another skin care formulation. One skilled in the art would be motivated to combine the teachings of Ekoshi, Cornea, Kim, 2 Salicornia herbacea extract, niacinamide, vegetable amino acids from navy bean extract and hydrolyzed pearl extract) with an expectation to provide a synergistic effect in skin whitening and also provide skin moisturizing. While the above references do not recite increased expression of aquaporin 3 or the inhibiting matrix metalloprotease-9 in the skin, as claimed (claim 1 and 30 respectively), the combination of references teach all of the claimed active agents and for treating skin to achieve the same effect. Hence, one of an ordinary skill in the art would have expected to see the claimed increase in aquaporin 3 expression in the skin upon topical application of the resulting composition. Similarly, for claim 3, 24 and the newly added claim 30, the cited prior art teaches the claimed ingredients and also for skin whitening. Hence, one of an ordinary skill in the art would have expected to see the claimed effects. 
Regarding claim 2 and 21, Ekoshi also teaches the external preparation contains the active ingredient (i.e. Angelica Acutiloba Kitagawa) in the range of 0.01 to 10%, preferably 0.1 to 5.0% in the case of cosmetics (0001). 
For claims 2, 21 and 29, Kim et al teaches that the composition additionally contains carrier components in amounts ranging from 1% to 99.99%, preferably 90% to 99.99% [para 70]. Further, para 98 (table 2) teaches a concentration range of 62.5 micrograms/ml to 1 mg/ml and shows increased antioxidant activity with increased concentration. Paragraph 106 shows increasing (0.0001% to 0.01%) weight of the S. herbacea extract associated with increasing cell rearing effect. 
2 Salicornia herbacea extract (explained above), both Kim and Ekoshi teach overlapping amounts of the specifically instant claimed plant extracts. Regarding the claimed amount of the niacinamide of claim 22, Ahn Gi et al (‘605B1) teach an overlapping amount and therefore one would reasonably expect the external skin care formulation to be therapeutically effective. Regarding the claimed amount of ascorbyl glucoside, navy bean and pearl extract (claim 4, 23 and 26) both Florence et al and Deng et al teach overlapping amounts and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. Therefore, one would reasonably expect the external skin care formulation to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).
Further, for claim 5, Florence et al teach that the composition also includes at least 50, 60, 70, 80, or 90% by weight of water [0015]. One skilled in the art would have been further able to include 50-90% of water, as suggested by Florence, depending on the final composition such as a water-in-oil emulsion or oil-in-water emulsion, silicone-in-oil emulsions etc. Florence et al teach an overlapping amount and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. see MPEP 2144.05.

2.	Claims 6, 27 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION), Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), Ahn Gi et al (KR100860605B1, machine translation provided by ESPACENET) and Florence et al (US20130156873) and Deng et al (EP3269356A1), as applied to claims 1-5, 7, 21-24, 26, 29 and 30, and further in view of Gan et al (US2015250709).

	Instant claim 6 recites glycerin, butylene glycol, caprylic/capric triglyceride, acrylates/C10-30 alkyl acrylate crosspolymer, 1,2-hexanediol and dimethicone. 
Instant claim 27 and 28 requires Opuntia tuna fruit extract and 0.0001 to 0.015%.
None of the Ekoshi (JPS6322508A), Coreana, Kim and Ahn Gi et al reference teaches the limitations wherein the composition further comprises Opuntia tuna fruit extract and 0.0001 to 0.015% Opuntia tuna fruit extract by weight of the composition.
Although both Ekoshi and Coreana teach glycerin and butylene glycol in their formulations neither reference teach wherein the composition further comprises glycerin, butylene glycol, caprylic/capric triglyceride, acrylates/C10-30 alkyl acrylate crosspolymer, 1,2- hexanediol, and dimethicone.
Ahn Gi et al (‘605B1), discussed above, specifically teach a nourishing cream (formulation example 2) containing glycerin, 1, 3-butylene glycol, Caprylic / Capric 
Gan et al teaches skin lightening compositions comprising an effective and natural alternative to lighten skin, reduce the appearance of uneven skin tone, and/or treat melasmic skin [0008] wherein the composition include a combination of natural ingredients such as Leontopidum alpinu extract, Halidrys siliquosa extract, vegetable amino acids, niacinamide, hexyresorcinol, Pinus pinaster extract, Betula alba extract, Albizia julibrissin bark extract, hydrolyzed Candida saitoana extract, Lentinus edodes mycelium extract, and/or Opuntia fruit extract [0008, 0058]. Gan teach also teach a specific serum formulation (0129 Table 5) containing glycerin, butylene glycol, acrylates/C10-30 alkyl acrylate crosspolymer, 1, 2-hexanediol and dimethicone. Gan et al teach a topical skin lightening composition including Opuntia tuna fruit extract (claim 5), wherein the composition comprises 0.0001 to 0.015 % by weight of Opuntia tuna fruit extract (claim 6). [0049] of Gan teaches vegetable amino acids (navy bean) for improving brightness of the skin, evenness of skin tone and reduce visible dark spots; and [0050] teaches niacinamide for skin conditioning benefits.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the formulation of Ekoshi (modified by Kim et al, Coreana, Florence, Deng and Ahn) by incorporating the claimed amounts of Opuntia extract as a skin whitening agent and further include Caprylic / Capric Triglycerides, dimethicone, acrylates/C10-30 alkyl acrylate crosspolymer and 1, 2-hexanediol as suitable carrier in the cosmetic composition of Ekoshi. It would have been obvious for one skilled in the art to combine . 

Response to Arguments
Applicant's arguments filed11/23/21 have been fully considered but they are not persuasive. 
Applicants argue that the rejection lacks motivation to combine the references to arrive at the claimed method of moisturization because Ekoshi is silent about moisturization of skin with a composition comprising Angelica acutiloba, Kim is silent regarding moisturization of skin with a composition comprising supercritical carbon dioxide extract of Salicornia herbacea. It is argued that each of Ahn Gi (teaches niacinamide), Florence (teaches dried navy bean powder), and Deng (teaches pearl extract), fail to teach the said components for skin moisturization of skin. 
Applicants’ argument is not persuasive because while Ekoshi does not teach A. acutiloba skin moisturization, Coreana teaches A. acutiloba skin moisturization; Kim teaches treating skin wrinkles and prevent free radical damage to skin; and Florence teaches dried navy-bean extract for providing good skin tone. The cited references also teach compositions for skin application in the form of cream, lotions, ointments etc. Thus, even if all of the references do not particularly state skin moisturization effect, the combination of references as a whole suggest providing moisturization effect. 
A. acutiloba and for promoting collagen biosynthesis, fibroblast proliferation, and skin moisturization and preventing skin aging, Coreana teaches a mixed extract by crushing different crushed plants (Glycyrrhiza glabra, Cervus elaphus, Lycium chinensis and Angelica acutiloba) not just the root extract of A. acutiloba, as claimed. It is argued that Coreana fails to teach what part of A. acutiloba is used in the mixed extract and hence an aqueous extract of the root of A. acutiloba for skin moisturization is not obvious, and that any moisturization activity of mixed extract may possibly be provided by one of the other plants in the mixture.
Applicants’ arguments are not persuasive because instant comprising language allows for the combination of the other extracts taught by Coreana references, in addition to the aqueous extract of A. acutiloba. Similarly, even though Coreana teaches a complete plant extract of A. acutiloba, instant claims recite the phrase “comprising” and therefore allow for extracting parts of the entire plant parts. Thus, instant claims do not distinguish from the entire plant extract of A. acutiloba of Coreana.       
Applicants argue that the combination of references fail to teach skin whitening effect because Ekoshi teaches ethanol extract, whereas Coreana teaches a combination of a number of plant extracts, for skin moisturization and prevention of aging. It is argued that Coreana is silent regarding whitening effects or preventing stains and freckles of the composition, with the root extract of A. acutiloba. Applicants’ arguments have been considered but not found persuasive because the combination of references cited (Ekoshi, Coreana, Kim, Ahn, Florence and Deng) teach all of the claimed components in skin treatment composition for skin whitening as well as skin 2 extraction of Salicornia herbacea contributes prevents skin damage (such as skin wrinkles, skin pigment, skin darkening etc) due to oxygen free radicals; Ahn teaches niacinamide for skin whitening and antioxidant activity, inhibits melanin production and tyrosinase activity; Florence and Deng teaches ascorbyl glucosidase as a skin whitening agent; Florence also teaches ascorbyl glucoside and navy bean extract for skin whitening, inhibit melanogenesis in a skin cell, inhibiting tyrosinase or tyrosinase synthesis in a skin cell, or inhibiting melanin transport to keratinocytes in a skin cell; and Deng teaches pearl powder extract for skin whitening. Thus, each of the references teach the claimed extract or component for achieving the same result i.e., for skin whitening, anti-aging effects, skin tone, promoting collagen biosynthesis, fibroblast proliferation, skin moisturizing and preventing skin damage from oxygen free radicals, thus constituting analogous art. Hence, a skilled artisan would have been able to combine the teachings of the cited references to arrive at the instant claimed invention. 

Applicants state that instant specification provides evidence that the claimed composition provides a surprising effective skin moisturization ([0098], Table 4 and Tables 11-17). Applicants argue that the evidence in combination with the results of Coreana support that instant claimed combination of ingredients are surprisingly synergistic effect at providing moisturizing the skin. It is argued that example 5-1 of Coreana employs 3% of herbal extract (example I), which equals 0.428% Angelica acutiloba. It is argued that Coreana provides a skin moisture content of 77 at 1 hour after application of the composition (54% increase over untreated skin), 73 at 2 hrs A. acutiloba root extract, 0.01 wt% supercritical CO2 Salicornia herbacea extract, 2 wt% niacinamide, 0.3 wt% vegetable amino acids from navy bean extract and 0.03 wt% hydrolyzed pearly extract or alternatively, 0.04 wt% A. acutiloba root extract, 0.01 wt% supercritical CO2 Salicornia herbacea extract, 2 wt% niacinamide, 0.3 wt% vegetable amino acids from navy bean extract and 0.03 wt% hydrolyzed pearly extract. It is argued that the claimed compositions unexpectedly provide a greater increase in moisture content for a longer period than achievable by Coreana, with 10-20 fold less than the A. acutiloba extract that what is estimated in the composition of Coreana. It is argued that instant composition provides a greater increase in skin moisturization after 12 hours, greater number of people, than a similar “other’ formulation comprising niacinamide, 0.3 wt% vegetable amino acid from navy bean, also present in the claimed composition, and further Leontopodium alpinum and 0.3 wt% alga extract. 

With respect to the argument that instant claims employ much lower amounts of A. acutiloba, than that employed by Coreana reference, and yet provides high skin moisturization for a longer period of time (than that taught by the reference) is not found persuasive because instant claims 1, 3-7, 22, 22-24 and 26-30 do not recite any amount of A. acutiloba other than claim 1 stating an “effective amount of a combination of” the claimed components. Instant claim 1 only requires an effective amount of a combination of the claimed components and not just A. acutiloba. While, instant claims 2 and 21 recite an amount as low as 0.001% of A. acutiloba root extract, Applicants have provided the argued increased skin moisturization with 0.02% and 0.04 wt% of A. acutiloba, and not with amounts as low as 0.001 wt%. Further, Applicants have not 
The comparative tests only include specific amounts of active agents whereas instant claim 1 does not require any amounts of the active agents. Applicants have not established any evidence that the results achieved with specific amounts tested can be extrapolated to the entire scope of the claims 1 and 30. Additionally, the prior art that teaches all of the individual active agents for the same skin treatment and in amounts that overlap with the claimed amounts. Hence, one of an ordinary skill in the art would have expected the argued unexpected skin moisturizing, particularly in light of the synergistic effect suggested by Ahn et al. 
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM (9am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611